IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-763-CR



WILSON VIRGLE WATSON,

	APPELLANT


vs.


THE STATE OF TEXAS,

	APPELLEE

 


FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 44,449, HONORABLE JOE CARROLL, JUDGE PRESIDING

 


PER CURIAM


	This is an appeal from a judgment of conviction for involuntary manslaughter. 
Appellant has filed a motion to withdraw the appeal.  No decision of this Court has been
delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).

Before Justices Powers, Aboussie and B. A. Smith
Appeal Dismissed on Appellant's Motion
Filed:  January 25, 1995
Do Not Publish